Opinion issued March 20, 2003












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00776-CR
____________

MARK ALAN HATCH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 554505



MEMORANDUM  OPINION
	This is an appeal from the trial court's order that the results of the DNA
testing performed in accordance with Article 64.03 of the Code of Criminal Procedure
were not favorable to appellant, Mark Alan Hatch, and that it was not reasonably
probable that, had the DNA testing results been available before or during the trial of
the offense, appellant would not have been prosecuted or convicted.  See Tex. Code
Crim. Proc. Ann. arts. 64.03, 64.04 (Vernon Supp. 2003).  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
	We affirm the order of the trial court.
	We grant counsel's motion to withdraw from the case. (1) See Stephens v.
State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).